 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

Schedule APRIVATE PLACEMENT SUBSCRIPTION

 

SOLARIS POWER CELLS, INC.

 

INSTRUCTIONS TO SUBSCRIBER:

 

1. COMPLETE the information on Page 2 of this Subscription Agreement. You must
reside outside North America to use this form.     2. DELIVER the Subscription
Proceeds, in the form of bank draft or wire transfer (wire transfer instructions
will be provided on a separate document), together with one originally executed
copy of this entire Subscription Agreement to Solaris Power Cells, Inc., at

 

    3111 E. Taqhuitz Way           Palm Springs, California 92262

 

3. EMAIL a copy of Page 2 of this Subscription Agreement to
vince@solarispowercells.com and to Clark Wilson LLP, counsel for Solaris Power
Cells, Inc., attention Bernard Pinsky bip@cwilson.com

 

Clark Wilson LLP is authorized to release any funds received to Solaris Power
Cells, Inc. immediately upon receipt if funds are wired to Clark Wilson LLP
instead of directly to Solaris Power Cells, Inc. per the wire directions.

 

 

- 2 -

 

Schedule B

 

Schedule CSolaris Power Cells, Inc.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Solaris Power Cells, Inc. (the “Issuer”) that number of units
of the Issuer (the “Units”) set out below at a price of $0.30 per Unit. Each
Unit is comprised of one share of common stock in the capital of the Issuer
(each, a ”Share”) and one non-transferable common stock share purchase warrant
(each, a “Warrant”). Each Warrant shall entitle the holder thereof to acquire
one additional Share (each, a “Warrant Share”) at a price of $0.40 per Warrant
Share until 4:30 p.m. (Pacific time) on the date of expiration of the Warrant,
which is three years following the Closing Date (as defined herein), as set
forth in the warrant certificate, a form of which is attached as Schedule “A”
(the ”Warrant Certificate”). The Subscriber agrees to be bound by the terms and
conditions set forth in the attached “Terms and Conditions of Subscription for
Units”.

 

Subscriber Information

 



 

Units to be Purchased

 

Number of Units:                                                             x
$0.30

(Name of Subscriber)         = Account Reference (if applicable):
                                        

 

X

 

Aggregate Subscription
Price:                                                       

(the “Subscription Amount”)

(Signature of Subscriber – if the Subscriber is an Individual)    

 

X

   

(Signature of Authorized Signatory – if the Subscriber is not an Individual)

 

                                                                                                 

(Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)

 

                                                                                                  

(SIN, SSN, or other Tax Identification Number of the Subscriber)

 

                                                                                                 

(Subscriber’s Address, including city and province or state or residence)

                                                                                                  
                                                                                                  

 

(Telephone Number)                              (Email Address)

 

Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.

 

                                                                                                        

(Name of Disclosed Principal)

 

                                                                                                         

(Address of Disclosed Principal)


                                                                                                         

(Account Reference, if applicable)


                                                                                                         

(SIN, SSN, or other Tax Identification Number of Disclosed Principal)

 

Register the Shares, Warrants and Warrant Shares as set forth below:

 

                                                                                    

(Name to Appear on Share and Warrant Certificate)

 

                                                                                    

(Account Reference, if applicable)

 

 

                                                                                    

(Address, including Postal Code)

 

 

Deliver the Shares, Warrants and Warrant Shares as set forth below:

 

                                                                                                       

(Attention - Name)

 

                                                                                                       

(Account Reference, if applicable)

 

                                                                                                        

(Address, including Postal Code)

 

                                                                                                       

(Telephone Number)

 

ACCEPTANCE

 

The Issuer hereby accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement. As of the ____ day of
_______________________, 2014.

 

Solaris Power Cells, Inc.

 

Per:     Authorized Signatory  

 

 

- 3 -

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”)
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE ”1933 ACT”).

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE SECURITIES LAWS AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 

PRIVATE PLACEMENT SUBSCRIPTION

(Offshore Subscribers Only Outside North America)

 

TO: Solaris Power Cells, Inc. (the “Company”)   3111 E. Taqhuitz Way   Palm
Springs, California 92262



 

Purchase of Units

 

1.Subscription

 

1.1 The undersigned (the “Subscriber”) hereby irrevocably subscribes for and
agrees to purchase units (the ”Units”) in the amount set out on Page 2 of this
Subscription Agreement, at a price of US $0.30 per Unit (such subscription and
agreement to purchase being the “Subscription”), for the total subscription
price as set out on Page 2 of this Subscription Agreement (the “Subscription
Proceeds”), which Subscription Proceeds are tendered herewith, on the basis of
the representations and warranties and subject to the terms and conditions set
forth herein.     1.2 Each Unit consists of one Share and one Warrant (together
or individually, the “Securities”).     1.3 The Company hereby agrees to sell
the Units to the Subscriber on the basis of the representations and warranties
and subject to the terms and conditions set forth herein. Subject to the terms
hereof, the Subscription Agreement will be effective upon its acceptance by the
Company. The Subscriber acknowledges that the offering of Units contemplated
hereby is not subject to any minimum aggregate subscription level.     1.4
Unless otherwise provided, all dollar amounts referred to in this Subscription
Agreement are in lawful money of the United States of America.     2. Payment  
  2.1 The Subscription Proceeds must accompany this Subscription Agreement or
they must be wired directly to the Company in accordance with wire instructions
that will be provided by the Company on request. Alternatively the Subscription
Proceeds may be wired to Clark Wilson LLP, attorneys for the Company, and Clark
Wilson LLP are authorized and instructed to immediately deliver the Subscription
Proceeds to the Company.

 



 

- 4 -

 

2.2 The Company may treat the Subscription Proceeds as a non-interest bearing
loan and may use the Subscription Proceeds prior to this Subscription Agreement
being accepted by the Company and the certificates representing the Securities
have been issued to the Subscriber.     2.3 The Subscriber must complete, sign
and return to the Company an executed copy of this Subscription Agreement.    
2.4 The Subscriber shall complete, sign and return to the Company as soon as
possible, on request by the Company, any documents, questionnaires, notices and
undertakings as may be required by regulatory authorities, stock exchanges
and/or applicable law.

 

3.Closing

 

Closing of the purchase and sale of the Units shall on such date or dates as may
be determined by the Company in its sole discretion (the “Closing Date”), but
there is no minimum number of Units being offered. The Subscriber acknowledges
that Units may be issued to other subscribers under the Offering (the
“Offering”), and that these may close before, on or after the Closing Date.

 

4.Acknowledgements of Subscriber

 

The Subscriber acknowledges and agrees that:

 

  (a) the Securities have not been registered under the U.S. Securities Act of
1933, as amended (the ”1933 Act”), or under any securities or “blue sky” laws of
any state of the United States and are being offered only in a transaction not
involving any public offering within the meaning of the 1933 Act, and, unless so
registered, may not be offered or sold in the United States or to a U.S. Person,
as that term is defined in Regulation “S” (“Regulation ‘S’”) promulgated by the
Securities and Exchange Commission (the “SEC”) pursuant to the 1933 Act, except
in accordance with the provisions of Regulation “S”, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with applicable state securities laws;      
  (b) the Company will refuse to register any transfer of any of the Securities
and shares issued upon exercise of the Warrants (collectively, the “Total
Securities”) not made in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act or pursuant
to an available exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act;         (c) the decision to execute
this Subscription Agreement and purchase the Units has not been based upon any
oral or written representation as to fact or otherwise made by or on behalf of
the Company and such decision is based solely upon information provided by the
Company in this Subscription Agreement (the “Company Information”).         (d)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to review the Company Information and to ask questions of and receive answers
from the Company regarding the Offering, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Company
Information, or any other document provided to the Subscriber;         (e) by
execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

 

 

- 5 -

 

  (f) the Company is entitled to rely on the representations and warranties and
the statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber’s failure to correctly
complete this Subscription Agreement;         (g) the Subscriber will indemnify
and hold harmless the Company and, where applicable, its respective directors,
officers, employees, agents, advisors and shareholders from and against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all fees, costs and expenses whatsoever reasonably incurred
in investigating, preparing or defending against any claim, lawsuit,
administrative proceeding or investigation whether commenced or threatened)
arising out of or based upon any acknowledgment, representation or warranty of
the Subscriber contained herein or in any other document furnished by the
Subscriber to the Company in connection herewith, being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber to the Company in connection therewith;    
    (h) the issuance and sale of the Units to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;         (i) the
Subscriber has been advised to consult the Subscriber’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Total
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

 

    (i) any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Total Securities hereunder,
and             (ii) applicable resale restrictions.

 

  (j) the Subscriber has not acquired the Units as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S) in
the United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Total Securities; provided, however, that the Subscriber
may sell or otherwise dispose of any of the Total Securities pursuant to
registration of any of the Total Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein;         (k) the Subscriber is not
a U.S. Person (as defined in Regulation S), is outside the United States when
receiving and executing this Subscription Agreement and is acquiring the Units
as principal for its own account or for account of the Disclosed Principal, as
applicable, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in such Units, other
than the Disclosed Principal, if applicable;         (l) the statutory and
regulatory basis for the exemption claimed for the offer and sale of the Units,
although in technical compliance with Regulation S, would not be available if
the offering is part of a plan or scheme to evade the registration provisions of
the 1933 Act;         (m) the Company has advised the Subscriber that the
Company is relying on an exemption from the requirements to provide the
Subscriber with a prospectus and to sell the Units through a person registered
to sell securities and, as a consequence of acquiring the Securities pursuant to
this exemption, certain protections, rights and remedies, including statutory
rights of rescission or damages, will not be available to the Subscriber;

 

 

- 6 -

 

  (n) the Securities are not listed on any stock exchange or automated dealer
quotation system, other than the OTC Bulletin Board, and no representation has
been made to the Subscriber that any of the Securities will become listed on any
stock exchange or automated dealer quotation system;         (o) the Subscriber
acknowledges that the Company has not undertaken, and will have no obligation,
to register any of the Securities under the 1933 Act;         (p) neither the
SEC, nor any other securities regulatory authority has reviewed or passed on the
merits of the Securities;         (q) no documents in connection with this
Offering have been reviewed by the SEC, nor by any other securities regulatory
authority or state securities administrators;         (r) there is no government
or other insurance covering any of the Securities; and         (s) this
Subscription Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription for any reason.

 

5.Representations, Warranties and Covenants of the Subscriber

 

5.1 The Subscriber hereby represents and warrants to and covenants with the
Company, as of the date of this Agreement and as of the Closing Date (which
representations, warranties and covenants shall survive the Closing Date) that:

 

  (a) the Subscriber is outside the United States when receiving and executing
this Subscription Agreement;         (b) the Subscriber is not a “U.S. Person”,
as defined in Regulation S;         (c) the Subscriber is not acquiring the
Units for the account or benefit of, directly or indirectly, any U.S. Person, as
defined in Regulation S;         (d) the Subscriber is resident in the
jurisdiction set out on Page 2 of this Subscription Agreement;         (e) the
Subscriber:

 

    (i) is knowledgeable of, or has been independently advised as to, the
applicable securities laws of the securities regulators having application in
the jurisdiction in which the Subscriber is resident (the “International
Jurisdiction”) which would apply to the acquisition of the Units,            
(ii) is purchasing the Units pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Subscriber is permitted to purchase the Units under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions,             (iii)
acknowledges that the applicable securities laws of the authorities in the
International Jurisdiction do not require the Company to make any filings or
seek any approvals of any kind whatsoever from any securities regulator of any
kind whatsoever in the International Jurisdiction in connection with the issue
and sale or resale of the Units and Securities, and             (iv) represents
and warrants that the acquisition of the Units by the Subscriber does not
trigger:

 

 

- 7 -

 

      A. any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction, or                 B. any continuous disclosure reporting
obligation of the Company in the International Jurisdiction, and                
the Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

 

  (f) the Subscriber is acquiring the Units as principal, or for account of the
Disclosed Principal, as applicable, and for investment only and not with a view
to, or for, resale, distribution or fractionalization thereof, in whole or in
part, and, in particular, it, or the Disclosed Principal, has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons (as defined in Regulation S);         (g) the
Subscriber acknowledges that it has not acquired the Units as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Total Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Total Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Total Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable state securities laws or under an exemption from such
registration requirements and as otherwise provided herein;         (h) the
Subscriber has the legal capacity and competence to enter into and execute this
Subscription Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporation, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Subscription Agreement on behalf of the
Subscriber;         (i) the entering into of this Subscription Agreement and the
transactions contemplated hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or, if applicable, the constating
documents of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;        
(j) the Subscriber has duly executed and delivered this Subscription Agreement
and it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;         (k) the Subscriber has received and carefully
read this Subscription Agreement;         (l) the Subscriber (i) has adequate
net worth and means of providing for its current financial needs and possible
personal contingencies, (ii) has no need for liquidity in this investment, and
(iii) is able to bear the economic risks of an investment in the Units for an
indefinite period of time, and can afford the complete loss of such investment;
        (m) the Subscriber is able to fend for itself in the subscription, has
the degree of knowledge, education and experience in financial and business
matters as to enable the Subscriber to evaluate the merits and risks of the
investment in the Units and the Company;         (n) the Subscriber understands
and agrees that the Company and others will rely upon the truth and accuracy of
the acknowledgements, representations, warranties, covenants and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Company;

 

 

- 8 -

 

  (o) the Subscriber is aware that an investment in the Company is speculative
and involves certain risks, including the possible loss of the investment;      
  (p) the Subscriber is not an underwriter of, or dealer in, the Company’s
Securities, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Units;         (q) the
Subscriber has made an independent examination and investigation of an
investment in the Units and the Company and has depended on the advice of its
legal and financial advisors and agrees that the Company will not be responsible
in anyway whatsoever for the Subscriber’s decision to invest in the Units and
the Company;         (r) if the Subscriber is acquiring the Units as a fiduciary
or agent for one or more investor accounts, the Subscriber has sole investment
discretion with respect to each such account, and the Subscriber has full power
to make the foregoing acknowledgements, representations and agreements on behalf
of such account;         (s) the Subscriber is not aware of any advertisement of
any of the Securities and is not acquiring the Units as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising; and
        (t) no person has made to the Subscriber any written or oral
representations:

 

    (i) that any person will resell or repurchase any of the Securities,        
    (ii) that any person will refund the purchase price of any of the
Securities,             (iii) as to the future price or value of any of the
Securities, or             (iv) that any of the Securities will be listed and
posted for trading on any stock exchange, other than the OTC Bulletin Board, or
that application has been made to list and post any of the Securities of the
Company on any stock exchange.

 

5.2 In this Subscription Agreement, the term “U.S. Person” shall have the
meaning ascribed thereto in Regulation S promulgated under the 1933 Act and for
the purpose of the Subscription Agreement includes any person in the United
States.

 

6.Acknowledgement and Waiver

 

The Subscriber has acknowledged that the decision to purchase the Units was made
based solely on the Company Information. The Subscriber hereby waives, to the
fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities. Because the Subscriber is not
purchasing the Units under a prospectus, the Subscriber will not have the civil
protections, rights and remedies that would otherwise be available to the
Subscriber under the securities laws in United States, including statutory
rights of rescission or damages.

 

 

- 9 -

 

7.Representations and Warranties will be Relied Upon by the Company

 

The Subscriber acknowledges that the acknowledgements, representations and
warranties contained herein are made by it with the intention that they may be
relied upon by the Company and its legal counsel in determining the Subscriber’s
eligibility to purchase the Units under applicable securities legislation, or
(if applicable) the eligibility of others on whose behalf it is contracting
hereunder to purchase the Shares under applicable securities legislation. The
Subscriber further agrees that by accepting delivery of the certificates
representing the Securities, it will be representing and warranting that the
acknowledgements representations and warranties contained herein are true and
correct as of the date hereof and the date of delivery and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
all of the Securities.

 

8.Resale Restrictions

 

8.1 The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Securities have been registered under the 1933 Act or the
securities laws of any state of the United States. The Securities may not be
offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.     8.2 The Subscriber
acknowledges that restrictions on the transfer, sale or other subsequent
disposition of the Securities by the Subscriber may be imposed by securities
laws in addition to any restrictions referred to in Section above, and, in
particular, the Subscriber acknowledges and agrees that none of the Securities
may be offered or sold to a U.S. Person or for the account or benefit of a U.S.
Person (other than a distributor) prior to the end of the Distribution
Compliance Period.

 

9.Acknowledgement and waiver

 

The Subscriber has acknowledged that the decision to purchase the Securities was
solely made on the basis of information concerning the Company that was
available to the Subscriber on the EDGAR database maintained by the SEC at
www.sec.gov

 

10.Legending of Subject Securities

 

10.1 The Subscriber hereby acknowledges that that upon the issuance thereof, and
until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

 

“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933 ACT) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“1933 ACT”). ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED
STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 

 

- 10 -

 

10.2 The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

 

11.Costs

 

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.

 

12.Governing Law

 

This Subscription Agreement is governed by the laws of the State of Nevada. The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial purchaser for whom it is acting, irrevocably attorns to the
exclusive jurisdiction of the Courts of the State of Nevada.

 

13.Survival

 

This Subscription Agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Units by the Subscriber pursuant hereto.

 

14.Assignment

 

This Subscription Agreement is not transferable or assignable.

 

15.Severability

 

The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

16.Entire Agreement

 

Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Units and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Company or by anyone else.

 

17.Notices

 

All notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Subscriber shall be directed to the delivery
address on Page 2 and notices to the Company shall be directed to it at the
address stated on the first page of this Subscription Agreement.

 

18.Counterparts and Electronic Means

 

This Subscription Agreement may be executed in any number of counterparts, each
of which, when so executed and delivered, shall constitute an original and all
of which together shall constitute one instrument. Delivery of an executed copy
of this Subscription Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Subscription Agreement as of the
date hereinafter set forth.

 



 

- 11 -

 

